



Exhibit 10.6




Willis TOWERS WATSON Public Limited Company
2012 Equity Incentive Plan, as amended and restated


PERFORMANCE-BASED RESTRICTED SHARE UNIT AGREEMENT
FOR OPERATING COMMITTEE MEMBERS
THIS PERFORMANCE-BASED RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”),
is made by and between Willis Towers Watson Public Limited Company and any
successor thereto (the “Company”) and the individual (the “Associate”) who has
signed or electronically accepted this Agreement (including the Schedules
attached hereto) in the manner specified in the Associate’s online account with
the Company’s designated broker/stock plan administrator.
WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and
WHEREAS, the Committee (as defined in the Plan) has determined that it would be
to the advantage and best interest of the Company and its shareholders to grant
an award of Performance-Based Restricted Share Units (as hereinafter defined)
provided for herein to the Associate as an incentive for increased efforts
during the Associate’s employment with the Company, its Subsidiaries (as defined
in the Plan) or its Designated Associate Companies (as defined in the Plan), and
has advised the Company thereof and instructed the undersigned officer to
prepare said Agreement.
NOW, THEREFORE, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
Defined terms used in this Agreement shall have the meaning specified in the
Plan or below. The masculine pronoun shall include the feminine and neuter, and
the singular the plural, where the context so indicates.
Section 1.1 - Cause
“Cause” shall have the meaning ascribed to such term or similar term (e.g.,
“Good Cause”) in the Associate’s employment agreement, if any, with the Company,
a Subsidiary or a Designated Associate Company, and, in the absence of an
employment agreement or such definition in the employment agreement, it shall
mean: (i) the Associate’s continued and/or chronic failure to adequately and/or
competently perform his material duties with respect to the Company or its
Subsidiaries or Designated Associate Companies having been provided reasonable
notice of such failure and a period of at least ten days after the Associate’s
receipt of such notice to cure and/or correct such performance failure,
(ii) willful misconduct by the Associate in connection with the Associate’s
employment which is injurious to the Company or its Subsidiaries or Designated
Associate Companies (willful misconduct shall be understood to include, but not
be limited to, any breach of the duty of loyalty owed by the Associate to the
Company or its Subsidiaries or Designated Associate Companies), (iii) conviction
of any criminal act (other than minor road traffic violations not involving
imprisonment), (iv) any breach of the Associate’s restrictive covenants and
other obligations as provided in the Associate’s employment agreement (if any),
or any other non-compete agreement and/or confidentiality agreement entered into
between the Associate and the Company or any of its Subsidiaries or Designated
Associate Companies (other than an insubstantial, inadvertent and non-recurring
breach), or (v) any material violation of any written Company policy after
reasonable notice and an opportunity to cure such violation within ten (10) days
after the Associate’s receipt of such notice.
Section 1.2 - Earned Date
“Earned Date” shall mean the date that the Committee determines the attainment
level of the Performance Objectives.
Section 1.3 - Earned Performance Shares
“Earned Performance Shares” shall mean Shares subject to the PRSUs in respect of
which the applicable Performance Objectives have been achieved and shall become
eligible for vesting and payment as set out in Section 3.2.





--------------------------------------------------------------------------------





Section 1.4 - Good Reason
“Good Reason” shall have the meaning ascribed to such term or similar term in
the employment agreement, if any, with the Company, a Subsidiary or a Designated
Associate Company; in the absence of an employment agreement or such term in the
employment agreement, it shall mean that one or more of the following events has
occurred without the Associate’s written consent: (i) a material adverse
diminution in the Associate’s position, authority or responsibilities or the
assignment to Associate of duties or responsibilities which are materially
inconsistent with the Associate’s position; provided, that, a material
diminution in the foregoing shall not be deemed to have occurred solely as a
result of the occurrence of a Change of Control or the Company ceasing to be a
public company, so long as the position, authority or responsibilities of the
Associate with the Company (or the Subsidiary or Designated Associated Company
employing the Associate (the “Employer”) or any successor is not otherwise
materially diminished, (ii) a reduction in the Associate’s monthly base salary
or target annual incentive plan percentage; or (iii) the Associate is required
to relocate the Associate’s office outside a radius of 50 miles from the
Associate’s current office location. The Associate may not resign or otherwise
terminate the Associate’s employment for any reason set forth above as Good
Reason unless the Associate first notifies the Employer in writing describing
such Good Reason within 90 days of the first occurrence of such circumstances,
and, thereafter, such Good Reason is not corrected by the Employer within 30
days of the Associate’s written notice of such Good Reason, and the Associate
actually terminates employment within 90 days following the expiration of the
Employer’s 30-day cure period described above.
Section 1.5 - Grant Date
“Grant Date” shall mean the date set forth in a schedule to the Agreement or
communicated to the Associate through his online account with the Company’s
designated broker/stock plan administrator.
Section 1.6 - Legacy Company
“Legacy Company” shall mean Towers Watson & Co. or Willis Group Holdings Public
Limited Company and any predecessor companies or affiliates of any of the
foregoing.
Section 1.7 - LTIP
“Long-Term Incentive Program” or “LTIP” is a program adopted in calendar 2018 by
the Committee under which equity awards and/or cash awards may be granted to
certain eligible employees of the Company, its Subsidiaries or its Designated
Associate Companies.
Section 1.8 - Nominal Value
“Nominal Value” means $0.00030465 per Share.
Section 1.9 - Performance-Based Restricted Share Units
“Performance-Based Restricted Share Units” or “PRSUs” shall mean a conditional
right to receive Shares, pursuant to the terms of the Plan and this Agreement
upon vesting and settlement, subject to the attainment of certain Performance
Objectives and the Associate’s continued employment through the Vesting Date.
Section 1.10 - Performance Objectives
“Performance Objectives” shall mean the performance objectives that are
referenced in Section 3.1(a) and set forth in Schedule C to this Agreement.
Section 1.11 - Performance Period
“Performance Period” shall mean January 1, 2018 - December 31, 2020.
Section 1.12 - Plan
“Plan” shall mean the Willis Towers Watson Public Limited Company 2012 Equity
Incentive Plan, as amended from time to time.







--------------------------------------------------------------------------------





Section 1.13 - Qualifying Retirement
“Qualifying Retirement” shall mean a voluntary Termination of Service by the
Associate after the Associate’s attainment of the age of 55 and the Associate’s
completion of 15 years of service with the Company, a Subsidiary or Designated
Associate Company thereof or a Legacy Company, provided that the Committee has
not determined that a basis exists for the Associate’s Termination of Service
for Cause at the time of such Termination of Service.
Section 1.14 - Shares
“Shares” shall mean Ordinary Shares of the Company, Nominal Value per Share,
which may be authorized but unissued.
Section 1.15 - Termination Date
Unless otherwise determined by the Committee, in its sole discretion, the
“Termination Date” shall mean the later of (i) the last day of the Associate’s
active employment with the Company or its Subsidiaries or Designated Associate
Companies or (ii) the last day of any notice period or garden leave, as provided
for under the Associate’s employment agreement or local law; provided, however,
that in the case of United States taxpayers, the Termination Date shall mean a
date that will allow the PRSUs to comply with Section 409A of the Code.
Section 1.16 - Vesting Date
“Vesting Date” shall mean July 20, 2021.
ARTICLE II
GRANT OF PERFORMANCE-BASED RESTRICTED SHARE UNITS
Section 2.1 - Grant of the Performance-Based Restricted Share Units
Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement including any country-specific provisions
set forth in Schedule A to this Agreement, and, if applicable, the restrictive
covenants set forth in Schedule B to the Agreement, the Company hereby grants to
the Associate the target number of PRSUs specified in a schedule to the
Agreement or as stated in the Associate’s online account with the Company’s
designated broker/stock plan administrator. In circumstances where the Associate
is required to enter into the Agreement of Restrictive Covenants and Other
Obligations set forth in Schedule B, the Associate agrees that the grant of
PRSUs pursuant to this Agreement is sufficient consideration for the Associate
entering into such agreement.
Section 2.2 - PRSU Payment
In accordance with Section 7(d)(ii) of the Plan, the Shares to be issued upon
vesting and settlement of the PRSUs must be fully paid up prior to issuance of
Shares by payment of the Nominal Value per Share. The Committee shall ensure
that payment of the Nominal Value for any Shares underlying the PRSUs is
received by it on behalf of the Associate at the time the PRSUs are settled from
a non-Irish Subsidiary or other source and shall establish any procedures or
protocols necessary to ensure that payment is timely received.
Section 2.3 - Employment or Service Rights
Subject to the terms of the Agreement of Restrictive Covenants and Other
Obligations, where applicable, the rights and obligations of the Associate under
the terms of his office or employment with the Company or any Subsidiary or
Designated Associate Company shall not be affected by his participation in the
Plan or any right which he may have to participate in it. The PRSUs and the
Associate’s participation in the Plan will not be interpreted to form an
employment agreement or service contract with the Company or any Subsidiary or a
Designated Associate Company and the terms of any separate employment agreement
to which the Associate is a party shall remain in effect and will control to the
extent that there are any inconsistencies with this Agreement. The Associate
hereby waives any and all rights to compensation or damages in consequence of
the Termination of Service for any reason whatsoever insofar as those rights
arise or may arise from his ceasing to have rights under or be entitled to earn
or vest in his PRSUs as a result of such Termination of Service. If,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Associate





--------------------------------------------------------------------------------





shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claims.
Section 2.4 - Adjustments in PRSU's Pursuant to Change of Control or Similar
Event, etc.
Subject to Sections 12 and 13 of the Plan, in the event that the outstanding
Shares subject to the PRSUs are, from time to time, changed into or exchanged
for a different number or kind of Shares or other securities, by reason of a
share split, spin-off, share or extraordinary cash dividend, share combination
or reclassification, recapitalization or merger, Change of Control, or similar
event, the Committee shall, in its absolute discretion, substitute or adjust
proportionally (i) the number and kind of Shares subject to the PRSUs; or (ii)
the terms and conditions of the PRSUs (including without limitation, any
applicable Performance Objectives with respect thereto). An adjustment may have
the effect of reducing the price at which Shares may be acquired to less than
their Nominal Value (the “Shortfall”), but only if and to the extent that the
Committee shall be authorized to capitalize from the reserves of the Company a
sum equal to the Shortfall and to apply that sum in paying up that amount on the
Shares. Any such adjustment or determination made by the Committee shall be
final and binding upon the Associate, the Company and all other interested
persons.


Section 2.5 - Tax Withholding
The Associate acknowledges that, regardless of any action taken by the Employer
the ultimate liability for all Tax-Related Items, is and remains the Associate’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Associate further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the PRSUs, including, but
not limited to, the grant, vesting or settlement of the PRSUs, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends and/or any dividend equivalents; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
PRSUs to reduce or eliminate the Associate’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Associate is subject to
Tax-Related Items in more than one jurisdiction, the Associate acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, Associate
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.
In this regard, the Associate authorizes the Company and/or the Employer, or
their respective agents, to satisfy the obligations with regard to all
Tax-Related Items by withholding in Shares to be issued upon settlement of the
PRSUs.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Associate will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Associate is deemed to have been issued the full number of Shares subject to the
vested PRSUs, notwithstanding that a number of Shares are held back solely for
the purpose of paying the Tax-Related Items.


Finally, the Associate agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Associate’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Associate fails to comply with the Associate’s obligations in connection
with the Tax-Related Items.


Section 2.6 - Dividend Equivalents
As long as the Associate holds PRSUs granted pursuant to this Award, the Company
shall accrue for the Associate, on each date that the Company pays a cash
dividend to holders of its Ordinary Shares, dividend equivalents equal to the
total number of PRSUs credited to the Associate under this Award multiplied by
the dollar amount of the cash dividend paid per Share by the Company on such
date. Dividend equivalents shall accrue in the form of additional PRSUs paid at
the time that such underlying PRSUs are settled. The accrued dividend
equivalents shall be subject to the same restrictions as the PRSUs to which the
dividend equivalents relate, and the dividend equivalents shall be forfeited in
the event that the PRSUs with respect to which such dividend equivalents were
credited are forfeited.







--------------------------------------------------------------------------------





Section 2.7 - Clawback Policy
The Company may cancel all or part of the PRSUs or require payment by the
Associate to the Company of all or part of any amount or Shares acquired by the
Associate upon vesting and settlement of the PRSUs pursuant to the Company’s
Clawback Policy as stated in Section 10 of the Plan.


ARTICLE III


PERFORMANCE-BASED AND TIME-BASED VESTING REQUIREMENTS


Section 3.1 - Earned Performance Shares
Subject to Sections 3.1(a) through 3.1(c) below and the terms of the Associate’s
employment agreement, if any, the Shares subject to the PRSUs shall become
Earned Performance Shares and shall become eligible to vest in accordance with
the provisions of Section 3.2 as of the Earned Date to the extent the Committee
determines (and based on the level of attainment) that the Performance
Objectives set forth in Schedule C to this Agreement are attained pursuant to
Section 3.1(a).


(a)As of the Earned Date, the Committee shall determine the attainment level of
the applicable Performance Objectives, and based on such determination, shall
declare the number of Shares subject to the PRSUs that shall become Earned
Performance Shares. Anything to the contrary in this Section 3.1 and Schedule C
to this Agreement notwithstanding, the Committee retains sole discretion to
determine the number of Shares subject to the PRSUs that will become Earned
Performance Shares.


(b)The Associate understands and agrees that the terms under which the PRSUs
shall become Earned Performance Shares (as described in this Section 3.1 and in
Schedule C) is confidential and the Associate agrees not to disclose, reproduce
or distribute such confidential information concerning the Company, except as
required in the course of the Associate’s employment with the Company, its
Subsidiaries or a Designated Associate Company, without the prior written
consent of the Company.  The Associate’s failure to abide by this condition may
result in the immediate cancellation of the PRSUs.


(c)If there is a Change of Control prior to the end of the Performance Period,
the Committee may, in its sole discretion, deem the Performance Objectives to be
attained at the level determined by the Committee as to all or part of the
unearned Shares underlying the PRSUs and deem them to be Earned Performance
Shares; provided, however, that the Committee shall not have the authority to
accelerate the performance goal vesting requirements or waive the forfeiture of
to the extent any such acceleration would result in a violation of Section 409A
of the Code.


(d)Any Shares subject to the PRSUs that are not declared by the Committee to be
Earned Performance Shares on the Earned Date, except as otherwise provided under
this Section 3.1, shall be forfeited immediately.


Section 3.2 - Vesting/Settlement
(a)Subject to the Associate’s continued employment with the Company or any
Subsidiary or Designated Associate Company through the Vesting Date and the
other requirements in this Section 3.2, the Earned Performance Shares shall vest
on the Vesting Date and become payable in accordance with Section 3.2(k) below.


(b)In the event of the Associate’s Termination of Service, any unvested Earned
Performance Shares will be forfeited immediately by the Associate, subject to,
and except as otherwise specified in, and subject to the terms and conditions of
the other subsections of this Section 3.2.


(c)In the event of the Associate’s Termination of Service on or after January 1,
2019 and prior to the Vesting Date due to a Qualifying Retirement, the Earned
Performance Shares shall vest on the Vesting Date, subject to the Associate’s
compliance with the restrictive covenants and other obligations contemplated
under Article VI of this Agreement.


(d)In the event of the Associate’s Termination of Service prior to the Vesting
Date for reasons other than a termination by the Employer for Cause, Good Reason
resignation, or Qualifying Retirement, or as otherwise set forth in this Section
3.2, the Committee may, in its sole discretion, accelerate the vesting of all or
a portion of the Earned Performance Shares. If no determination is made as of
the Termination Date, then the Earned Performance Shares shall, to the extent
not then vested, be immediately forfeited by the Associate.





--------------------------------------------------------------------------------





(e)In the event of the Associate’s (i) Termination of Service without Cause by
the Company or (ii) Termination of Service by the Associate for Good Reason, in
each case, within the 24-month period following a Change of Control, any Earned
Performance Shares shall fully vest.


(f)In the event of the Associate’s (i) Termination of Service without Cause by
the Company or (ii) Termination of Service by the Associate for Good Reason
prior to a Change of Control or after the 24-month period following a Change of
Control, one year of additional service credit will be applied to the
Associate’s period of service. If after giving effect to this additional service
credit, the Associate would have been employed through the Vesting Date, the
Associate will vest in the PRSUs with respect to the Earned Performance Shares.


(g)Except as otherwise set forth in this Section 3.2, in the event of a Change
of Control, the Committee shall have the sole discretion to accelerate the
vesting of unvested Earned Performance Shares without regard to whether the
Earned Performance Shares are assumed or substituted by a successor company.
 
(h)The Associate agrees to execute and deliver or electronically accept, in the
manner and within the period specified in the Associate’s online account with
the Company’s designated broker/stock plan administrator, the Agreement
including any applicable schedules thereto.


(i)The Committee may, in its sole discretion, cancel the PRSUs if the Associate
fails to execute and deliver or electronically accept the Agreement and
documents within the period set forth in Section 3.2(h).


(j)Notwithstanding anything to the contrary in Section 3.1 or Section 3.2, no
PRSUs shall vest prior to the first anniversary of the Grant Date except in the
case of the Associate’s Termination of Service resulting from death or Permanent
Disability or in connection with a Change of Control.


(k)Earned Performance Shares that become vested on the Vesting Date shall be
delivered on the Vesting Date or within 30 days thereafter. Earned Performance
Shares that become vested on an accelerated basis (i) on or prior to the last
day of the Performance Period, shall be delivered within 30 days following the
date on which the performance goal attainment level is determined, but in no
event later than March 15, 2021 or (ii) following the last day of the
Performance Period, shall be delivered within 30 days following the later of the
date the performance goal attainment level is determined or the date of the
vesting acceleration event.


(l)Notwithstanding the provisions of Section 3.2(k), if the PRSUs are considered
non-qualified deferred compensation subject to Section 409A of the Code
(“Deferred Compensation”) as determined in the sole discretion of the Company
and the Associate is a U.S. Taxpayer, the Earned Performance Shares that become
vested shall be settled on a date within 30 days of the earliest to occur of (i)
the Vesting Date, (ii) the Associate’s “separation from service” within the
meaning of Section 409A of the Code, (iii) the Associate’s death and (iv) a
“change in control event” within the meaning of U.S. Treas. Regs §
1.409A-3(i)(5). In addition, if the PRSUs are Deferred Compensation, the PRSUs
are settled upon the Associate’s separation from service, and the Associate is a
U.S. Taxpayer and a “specified employee,” within the meaning of Section 409A of
the Code, on the date the Associate experiences a separation from service, then
the PRSUs shall be settled on the first business day of the seventh month
following the Associate’s separation from service, or, if earlier, on the date
of the Associate’s death, to the extent such delayed payment is required in
order to avoid a prohibited distribution under Section 409A of the Code.


Section 3.3 - Conditions to Issuance of Shares
The Earned Performance Shares to be delivered hereunder shall be previously
authorized but unissued Shares. Such Shares shall be fully paid. The Company
shall not be required to deliver any certificates representing such Shares (or
their electronic equivalent) allotted and issued upon the applicable date of the
vesting of the PRSUs prior to fulfillment of all of the following conditions,
and in any event, subject to Section 409A of the Code for United States
taxpayers:
(a)The obtaining of approval or other clearance from any state, federal, local
or foreign governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;


(b)The Associate has paid or made arrangements to pay the Tax-Related Items
pursuant to Section 2.5; and


(c)No fractional Shares shall be issued under this Agreement.







--------------------------------------------------------------------------------





Without limiting the generality of the foregoing, the Committee may in the case
of United States resident employees of the Company or any of its Subsidiaries
require an opinion of counsel reasonably acceptable to it to the effect that any
subsequent transfer of Shares acquired on the vesting of PRSUs does not violate
the Exchange Act and may issue stop-transfer orders in the United States
covering such Shares.
Section 3.4 - Rights as Shareholder
The Associate shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares that may be received upon
the settlement of the PRSUs unless and until certificates representing such
Shares or their electronic equivalent shall have been issued by the Company to
the Associate.


Section 3.5 - Limitation on Obligations
The Company’s obligation with respect to the PRSUs granted hereunder is limited
solely to the delivery to the Associate of Shares within the period when such
Shares are due to be delivered hereunder, and in no event shall the Company
become obligated to pay cash in respect of such obligation. The PRSUs shall not
be secured by any specific assets of the Company or any of its Subsidiaries or
Designated Associate Companies, nor shall any assets of the Company or any of
its Subsidiaries or Designated Associate Companies be designated as attributable
or allocated to the satisfaction of the Company’s obligations under this
Agreement. In addition, the Company shall not be liable to the Associate for
damages relating to any delays in issuing the share certificates or its
electronic equivalent to the Associate (or his designated entities), any loss of
the certificates, or any mistakes or errors in the issuance of the certificates
(or the electronic equivalent) to the Associate (or his designated entities) or
in the certificates themselves.


ARTICLE IV


ADDITIONAL TERMS AND CONDITIONS OF THE PRSUs


Section 4.1 - Nature of Award
In accepting the PRSUs, the Associate acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by the Company, is discretionary in
nature and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;


(b)the PRSU award is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future PRSU awards, or benefits in
lieu of PRSU awards, even if PRSUs have been granted in the past;


(c)all decisions with respect to future PRSUs or other grants, if any, will be
at the sole discretion of the Company;


(d)the Associate’s participation in the Plan is voluntary;


(e)the PRSUs and any Shares acquired under the Plan, and the income and the
value of same, are not intended to replace any pension rights or compensation
under any pension arrangement;


(f)the PRSUs and any Shares acquired under the Plan, and the income and the
value of same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, dismissal, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments;


(g)unless otherwise agreed with the Company, the PRSUs and the Shares subject to
the PRSUs, and the income and value of same, are not granted as consideration
for, or in connection with, services the Associate may provide as a director of
any Subsidiary or affiliate;


(h)the future value of the Shares underlying the PRSUs is unknown,
indeterminable, and cannot be predicted with certainty;


(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the PRSUs or the underlying Shares resulting from the Associate’s
Termination of Service (for any reason whatsoever, whether or not later found





--------------------------------------------------------------------------------





to be invalid or in breach of employment laws in the jurisdiction where the
Associate is employed or the terms of his or her employment agreement, if any);


(j)unless otherwise provided in the Plan or by the Company in its discretion,
the PRSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the PRSUs or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any Change of Control or similar event affecting the Shares of
the Company; and


(k)if the Associate is providing services outside the United States, neither the
Company, the Employer nor any Subsidiary or Designated Associate Company shall
be liable for any foreign exchange rate fluctuation between the Associate’s
local currency and the United States Dollar that may affect the value of the
PRSUs or of any amounts due to the Associate pursuant to the settlement of the
PRSUs or the subsequent sale of any Shares acquired upon settlement.


Section 4.2 - No Advice Regarding Grant
The Company its Subsidiaries and Designated Associate Companies are not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Associate’s participation in the Plan, the
issuance of Shares upon vesting of the PRSUs or sale of the Shares. The
Associate should consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.
ARTICLE V
DATA PRIVACY NOTICE
Section 5.1 - Data Privacy
The Company is located at 51 Lime Street, London, EC3M 7DQ, England and Wales
and grants employees of the Company, Subsidiaries and Designated Associate
Companies the opportunity to participate in the Plan, at the Company’s sole
discretion. If the Associate would like to participate in the Plan, the
Associate understands that the Company will process the Associate’s Personal
Data in accordance with the Global Employee Personal Information Protection
Notice set forth in Schedule D to this Agreement.
ARTICLE VI
AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS
Section 6.1 - Restrictive Covenants and Other Obligations
In consideration of the grant of PRSUs, the Associate shall enter into the
Agreement of Restrictive Covenants and Other Obligations, a copy of which is
attached hereto as Schedule B. In the event the Associate does not sign and
return or electronically accept the Agreement of Restrictive Covenants and Other
Obligations in the manner specified within 45 days of the receipt of this
Agreement, the Committee may, in its sole discretion, cancel the PRSUs. If no
such agreement is required, Schedule B shall state none or not applicable.
ARTICLE VII
MISCELLANEOUS
Section 7.1 - Administration
The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Associate, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the PRSUs. In its absolute discretion, the Committee may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.







--------------------------------------------------------------------------------





Section 7.2 - PRSUs Not Transferable
Neither the PRSUs nor any interest or right therein or part thereof shall be
subject to the debts, contracts or engagements of the Associate or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 7.2
shall not prevent transfers made solely for estate planning purposes or under a
will or by the applicable laws of inheritance.
Section 7.3 - Binding Effect
The provisions of this Agreement shall be binding upon and accrue to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.
Section 7.4 - Notices
Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company at the following address:


Willis Towers Watson plc
c/o Matthew S. Furman
General Counsel
200 Liberty Street
New York, NY 10281


and any notice to be given to the Associate shall be at his address.
By a notice given pursuant to this Section 7.4, either party may hereafter
designate a different address for notices to be given to him. Any notice that is
required to be given to the Associate shall, if the Associate is then deceased,
be given to the Associate’s personal representatives if such representatives
have previously informed the Company of their status and address by written
notice under this Section 7.4. Any notice shall have been deemed duly given when
sent by facsimile or enclosed in a properly sealed envelope or wrapper addressed
as aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service or the United
Kingdom’s Post Office or in the case of a notice given by an Associate resident
outside the United States of America or the United Kingdom, sent by facsimile or
by a recognized international courier service.
Section 7.5 - Titles
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.
Section 7.6 - Applicability of Plan
The PRSUs and the Shares underlying the PRSUs shall be subject to all of the
terms and provisions of the Plan, to the extent applicable to the PRSUs and the
underlying Shares. In the event of any conflict between this Agreement and the
Plan, the terms of the Plan shall control.
Section 7.7 - Amendment
This Agreement may be amended only by a document executed by the parties hereto,
which specifically states that it is amending this Agreement.
Section 7.8 - Governing Law
This Agreement shall be governed by, and construed in accordance with the laws
of Ireland without regard to its conflicts of law provisions; provided, however,
that the Agreement of Restrictive Covenants and Other Obligations as set forth
in Schedule B, if applicable, shall be governed by and construed in accordance
with the laws specified in that agreement without regard to conflicts of law
provisions.







--------------------------------------------------------------------------------





Section 7.9 - Jurisdiction
The state and federal courts located in the County of New York, State of New
York shall have exclusive jurisdiction to hear and determine any suit, action or
proceeding and to settle any disputes, which may arise out of or in connection
with this Agreement and, for such purposes, the parties hereto irrevocably and
unconditionally submit to the exclusive jurisdiction of such courts; provided,
however, where applicable that with respect to the Agreement of Restrictive
Covenants and Other Obligations the courts specified in such agreements shall
have jurisdiction to hear and determine any suit, action or proceeding and to
settle any disputes which may arise out of or in connection with that agreement.


Section 7.10 - Electronic Delivery and Acceptance
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The
Associate hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party broker/stock plan
administrator designated by the Company. Further, to the extent that this
Agreement has been executed on behalf of the Company electronically, the
Associate accepts the electronic signature of the Company.
Section 7.11 - Choice of Language
By accepting the Agreement providing for the terms and conditions of the
Associate’s grant, the Associate confirms having read and understood the
documents relating to this grant (the Plan and the Agreement) which were
provided in English language. The Associate accepts the terms of those documents
accordingly.
Section 7.12 - Severability
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.
Section 7.13 - Schedule A
The PRSUs shall be subject to any special provisions set forth in Schedule A for
the Associate’s country of residence, if any. If the Associate relocates to one
of the countries included in Schedule A prior to the vesting of the PRSUs, the
special provisions for such country shall apply to the Associate, to the extent
the Company determines that the application of such provisions is necessary or
advisable for legal or administrative reasons. Schedule A constitutes part of
this Agreement.
Section 7.14 - Imposition of Other Requirements
The Company reserves the right to impose other requirements on the PRSUs and the
Shares acquired upon vesting of the PRSUs, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Associate to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
Section 7.15 - Insider Trading / Market Abuse Laws
The Associate acknowledges that, depending on the Associate or the Associate’s
broker’s country of residence or where the Shares are listed, the Associate may
be subject to insider trading restrictions and/or market abuse laws, which may
affect the Associate’s ability to accept, acquire, sell or otherwise dispose of
Shares or rights to Shares (e.g., PRSUs) or rights linked to the value of Shares
under the Plan during such times as the Associate is considered to have “inside
information” regarding the Company (as defined by the laws or regulations in the
applicable jurisdictions of the Associate’s country). Local insider trading laws
and regulations may prohibit the cancellation or amendment of orders the
Associate placed before the Associate possessed inside information. Furthermore,
the Associate could be prohibited from (i) disclosing the inside information to
any third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Third parties
include fellow employees. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Associate acknowledges he is
responsible for complying with any applicable restrictions and is encouraged to
speak to his personal legal advisor for further details regarding any applicable
insider-trading and/or market-abuse laws in the Associate’s country.







--------------------------------------------------------------------------------





Section 7.16 - Foreign Asset/Account Reporting Requirements and Exchange
Controls
The Associate's country may have certain foreign asset and/or foreign account
reporting requirements and exchange controls which may affect the Associate's
ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends paid on Shares, sale
proceeds resulting from the sale of Shares acquired under the Plan) in a
brokerage or bank account outside the Associate's country. The Associate may be
required to report such accounts, assets or transactions to the tax or other
authorities in the Associate's country. The Associate also may be required to
repatriate sale proceeds or other funds received as a result of the Associate's
participation in the Plan to the Associate's country through a designated bank
or broker within a certain time after receipt. The Associate acknowledges that
it is his responsibility to be compliant with such regulations, and the
Associate should consult his personal legal advisor for any details.
Section 7.17 - Waiver
The Associate acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Associate
or any other Participant of the Plan.


Section 7.18 - Counterparts
This Agreement may be executed in any number of counterparts (including by
facsimile), each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
Section 7.19 - Code Section 409A
For purposes of United States taxpayers, it is intended that the terms of the
PRSUs will comply with the provisions of Section 409A of the Code and the
Treasury Regulations relating thereto so as not to subject the Associate to the
payment of additional taxes and interest under Section 409A of the Code, and
this Agreement will be interpreted, operated and administered in a manner that
is consistent with this intent. In furtherance of this intent, the Committee may
adopt such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, in each case, without the consent of the Associate, that the
Committee determines are reasonable, necessary or appropriate to comply with the
requirements of Section 409A of the Code and related United States Department of
Treasury guidance. In that light, the Company, its Subsidiaries and any
Designated Associate Companies make no representation or covenant to ensure that
the PRSUs that are intended to be exempt from, or compliant with, Section 409A
of the Code are not so exempt or compliant or for any action taken by the
Committee with respect thereto. Nothing in the Agreement shall provide a basis
for any person to take action against the Company, its Subsidiaries or its
Designated Associate Companies based on matters covered by Section 409A of the
Code, including the tax treatment of any Shares or other payments made under
the PRSUs granted hereunder, and the Company, its Subsidiaries and any
Designated Associate Companies shall not under any circumstances have any
liability to the Associate or his estate or any other party for any taxes,
penalties or interest due on amounts paid or payable under this Agreement,
including taxes, penalties or interest imposed under Section 409A of the Code.
By the Associate’s execution or electronic acceptance of this Agreement
(including the Schedules attached hereto) in the manner specified in the
Associate’s online account with the Company’s designated broker/stock plan
administrator, the Associate and the Company have agreed that the PRSUs are
granted under and governed by the terms and conditions of the Plan and this
Agreement (including the Schedules attached hereto).


Signed for and on behalf of
Willis Towers Watson Public Limited Company by:


__________________________________________________
Name:
Title:
        
Participant:


Signature: ___________________________________________


Print Name: __________________________________________





--------------------------------------------------------------------------------





SCHEDULE A
COUNTRY-SPECIFIC APPENDIX TO RESTRICTED SHARE UNIT AWARD AGREEMENT


WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY
2012 EQUITY INCENTIVE PLAN


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement or the Plan.
Terms and Conditions
This Schedule A includes additional terms and conditions that govern the
Performance-Based Restricted Share Unit Award granted to the Associate under the
Willis Towers Watson Public Limited Company 2012 Equity Incentive Plan, as
amended from time to time (the “Plan”) and the applicable Performance-Based
Restricted Share Unit Agreement (the “Agreement”) if the Associate resides in
one of the countries listed below.


Notwithstanding Section 1.13 and 3.2(c) of the Agreement, if the Company
receives a legal opinion that there has been a legal judgment and/or legal
development in the Associate’s jurisdiction that likely would result in the
favorable treatment that applies to the PRSUs as a result of the Associate’s
retirement or reaching a certain age being unlawful and/or discriminatory, the
favorable treatment contemplated under  Section 1.13 and 3.2(c) shall not apply
and Section 3.2 shall apply to the Associate without giving effect to Section
3.2(c).


Notifications


This Schedule A also includes information based on the securities, exchange
control and other laws in effect in the Associate’s country as of July 2018.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Associate not rely on the information noted herein
as the only source of information relating to the consequences of the
Associate’s participation in the Plan because the information may be out of date
at the time the PRSUs vest under the Plan.


In addition, the information is general in nature. The Company is not providing
the Associate with any tax advice with respect to the PRSUs. The information
provided below may not apply to the Associate’s particular situation, and the
Company is not in a position to assure the Associate of any particular result.
Accordingly, the Associate should seek appropriate professional advice as to how
the tax or other laws in the Associate’s country apply to the Associate’s
situation.


Finally, if the Associate is a citizen or resident of a country other than the
one in which the Associate is currently residing and/or working, transfers
employment and/or residency after the Grant Date, or is considered a resident of
another country for local law purposes, the terms and conditions contained
herein for the country the Associate is residing and/or working in at the time
of grant may not be applicable to the Associate, and the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall be applicable to the Associate Similarly, the information contained herein
may no longer be applicable in the same manner.









































--------------------------------------------------------------------------------





IRELAND


Terms and Conditions


PRSU Payment
This provision supplements Section 2.2 of the Agreement:
 
Notwithstanding any discretion in the Plan or anything to the contrary in the
Agreement, the PRSUs do not provide any right for the Associate to receive a
cash payment and the PRSUs will be settled in Shares only.


Notifications


Director Reporting Obligation
If the Associate is a director, shadow director1 or secretary of the Company or
an Irish Subsidiary, he must notify the Company or the Irish Subsidiary in
writing if the Associate receives or disposes of an interest exceeding 1% of the
Company (e.g., PRSUs, Shares, etc.), if Associate becomes aware of the event
giving rise to the notification requirement, or if the Associate becomes a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of a spouse or minor
children (whose interests will be attributed to the director, shadow director or
secretary).


UNITED KINGDOM


Terms and Conditions


PRSU Payment
This provision supplements Section 2.2 of the Agreement:
 
Notwithstanding any discretion in the Plan or anything to the contrary in the
Agreement, the PRSUs do not provide any right for the Associate to receive a
cash payment and the PRSUs will be settled in Shares only.


Tax Withholding
The following provisions supplement Section 2.5 of the Agreement:


Without limitation to Section 2.5 of the Agreement, the Associate agrees that he
is liable for all Tax-Related Items and hereby covenants to pay all such
Tax-Related Items, as and when requested by the Company or the Employer or by
Her Majesty’s Revenue & Customs (“HMRC”) (or any other tax authority or any
other relevant authority). The Associate also hereby agrees to indemnify and
keep indemnified the Company and the Employer against any Tax-Related Items that
they are required to pay or withhold or have paid or will pay to HMRC (or any
other tax authority or any other relevant authority) on the Associate’s behalf.


Notwithstanding the foregoing, if the Associate is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Associate shall not be eligible for a loan from the Employer to cover
income tax. In the event that the Associate is a director or executive officer
and the income tax is not collected from or paid by him within ninety days of
the end of the United Kingdom (“UK”) tax year in which the event giving rise to
the income tax occurs, or such other period as required under UK law, the amount
of any uncollected income tax may constitute a benefit to him on which
additional income tax and National Insurance Contributions (“NICs”) may be
payable. The Associate will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for reimbursing the Company or the Employer, as applicable, for any
employee NICs due on this additional benefit, which may be recovered from the
Associate by the Company or the Employer at any time thereafter by any of the
means referred to in Section 2.5 of the Agreement.


_________________________
1A shadow director is an individual who is not on the board of directors of the
Company or an Irish Subsidiary but who has sufficient control so that the board
of directors of the Company or Irish Subsidiary, as applicable, acts in
accordance with the directions and instructions of the individual.
 





--------------------------------------------------------------------------------





UNITED STATES OF AMERICA
Notifications


Exchange Control Information
Under the Foreign Account Tax Compliance Act (“FATCA”), United States taxpayers
who hold Shares or rights to acquire Shares (i.e., PRSUs) may be required to
report certain information related to their holdings to the extent the aggregate
value of the PRSUs/Shares exceeds certain thresholds (depending on the
Associate’s filing status) with the Associate’s annual tax return. The Associate
should consult with his personal tax or legal advisor regarding any FATCA
reporting requirements with respect to the PRSUs or any Shares acquired under
the Plan.

























































--------------------------------------------------------------------------------





SCHEDULE B
AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS FOR EMPLOYEES IN THE
UNITED STATES
This Agreement of Restrictive Covenants and Other Obligations for Employees in
the United States (the “RCA”) is entered into by and between Willis Towers
Watson Public Limited Company (the “Company”) and the participant (the
“Participant”) to be effective as of the date the Participant signs or
electronically accepts this RCA.


RECITALS


Whereas, Participant is employed by a Subsidiary of the Company;


Whereas, subject to approval by the Committee or the Company’s Share Award
Committee, the Participant has been designated to receive a grant of
performance-based restricted share units (“PRSUs” or “Awards”) under the
Company’s 2012 Equity Incentive Plan (the “Plan”);


Whereas, any Award granted to the Participant is subject to the terms and
conditions of the Plan, the award agreement evidencing the Participant’s Award
(including any country specific terms thereto) and this RCA, and in
consideration of the Award, the Participant shall enter into and acknowledge his
or her agreement to the terms and conditions of the Plan, the award agreement
and this RCA; and


Whereas, the Participant acknowledges and agrees that he or she desires to
receive the Award and understands and agrees any Award is subject to the terms
and conditions set forth in the Plan, the applicable award agreement and this
RCA.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other valuable consideration, in particular the Award, the
receipt and sufficiency of which is hereby acknowledged in this recital and
within Section 6.4 below, the Parties hereto agree, with the intent to be bound,
as follows:


Section 1
- Recitals



The Recitals set forth above are an integral part of this RCA, and are
incorporated herein by reference.


Section 2 - Definitions


2.1
“Award” shall have the meaning as set forth in the recitals.



2.2
“Business” shall mean insurance brokerage, reinsurance brokerage, surety
brokerage, bond brokerage, insurance agency, underwriting agency, managing
general agency, risk management, claims administration, self-insurance, risk
management consulting or other business performed by the Restricted Group.



2.3
“Committee” shall have the same meaning as set forth in the Plan or the
applicable award agreement.



2.4
“Competitor” shall mean any business principally engaged in insurance brokerage,
reinsurance brokerage, surety brokerage, bond brokerage, insurance agency,
underwriting agency, managing general agency, risk management, claims
administration, self-insurance, risk management consulting or other business
which is either performed by the Restricted Group or is a business in which the
Restricted Group has taken steps toward engaging.



2.5
“Confidential Information” shall mean all trade secrets and non-public
information concerning the financial data, strategic business plans, and other
non-public, proprietary, and confidential information of the Restricted Group.
Confidential Information includes, but is not limited to, the following
information: identities of Relevant Clients and Relevant Prospects; identities
of companies from which any Subsidiary obtains insurance coverage for Relevant
Clients and Relevant Prospects; policy terms, conditions, rates and expiration
dates pertaining to Relevant Clients and Relevant Prospects; risk
characteristics of Relevant Clients and Relevant Prospects; and non-public
information of the Restricted Group concerning insurance markets for particular
risks. Confidential Information shall not include information that is within
public domain, provided that Participant was not responsible, directly or
indirectly, for such information entering the public domain without the
Restricted Group’s consent.






--------------------------------------------------------------------------------





2.6
“Directly or indirectly” shall mean the Participant acting either alone or
jointly with or on behalf of or by means of or in concert with any other person,
firm or company (whether as principal, partner, manager, employee, contractor,
director, consultant, investor or similar capacity) or otherwise.



2.7
“Employer” shall mean the Subsidiary that employs the Participant. If the
Company ever becomes an employer of the Participant, then the term Employer
shall refer to the Company.



2.8
“Employment Agreement” shall mean the contractual terms and conditions which
govern the employment of the Participant by Employer.



2.9
“Key Personnel” shall mean any person who is at the date the Participant ceases
to be an employee of Employer or was (i) at any time during the period of twelve
(12) months prior to that date employed by the Restricted Group, (ii) an
employee with whom Participant had dealings, and (iii) employed by or engaged in
the Business in a managerial capacity, or was an employee with insurance,
reinsurance or other technical expertise.



2.10
“Plan” shall have the meaning set forth in the recitals.



2.11
“Relevant Area” shall mean the counties, parishes, districts, municipalities,
cities, metropolitan regions, localities and similar geographic and political
subdivisions, within and outside of the United States of America, in which the
Employer, the Company or any of its Subsidiaries has carried on Business in
which the Participant has been involved or concerned or working on at any time
during the period of twelve (12) months prior to the date on which the
Participant ceases to be employed by Employer.



2.12
“Relevant Client” shall mean any person, firm or company who or which at any
time during the period of twelve (12) months prior to the date on which the
Participant ceases to be employed by Employer is or was a client or customer of
the Employer, the Company or any of its Subsidiaries or was in the habit and/or
practice of dealing under contract with the Employer, the Company or any of its
Subsidiaries and with whom or which the Participant had dealings related to the
Business) or for whose relationship with the Employer, the Company or any of its
Subsidiaries the Participant had responsibility at any time during the said
period.



2.13
“Relevant Period” shall mean the period of twenty four (24) months following the
date on which the Participant ceases to be employed by Employer.



2.14
“Relevant Prospect” shall mean any person, firm or company who or which at any
time during the period of six (6) months prior to the date on which the
Participant ceases to be employed by Employer was an active prospective client
of the Employer, the Company or any of its Subsidiaries with whom or with which
the Participant had dealings related to the Business (other than in a minimal
and non-material way).



2.15
“Restricted Group” shall mean the Company and its Subsidiaries, including the
Employer, as in existence during the Participant’s employment with Employer and
as of the date such employment ceases.



2.16
“Subsidiary” shall mean a direct and/or indirect subsidiary of the Company as
well as any associate company which is designated by the Company as being
eligible for participation in the Plan.



Section 3 - Non-Solicit and Other Obligations


3.1.
The Participant acknowledges that by virtue of his or her management position
and as an employee of Employer, the Participant has acquired and will acquire
knowledge of Confidential Information of the Restricted Group and their
Business. The Participant further acknowledges that the Confidential Information
which the Restricted Group has provided and will provide to the Participant
would give the Participant a significant advantage if the Participant were to
directly or indirectly be engaged in any Business at a Competitor of the
Restricted Group.



3.2.
Without the Company’s prior written consent, the Participant shall not directly
or indirectly, at any time during or after the Participant’s employment with any
Employer, disclose any Confidential Information and shall use the Participant’s
best efforts to prevent the taking or disclosure of any Confidential Information
to a Competitor, or otherwise, except as reasonably may be required to be
disclosed by the Participant in the ordinary performance of his or her duties
for Employer or as required by law. Notwithstanding the foregoing, you
understand that if you make a confidential disclosure of a trade secret of the
Company or other Confidential Information to a government official or an
attorney for the sole purpose of reporting a suspected violation of law, or in a
court






--------------------------------------------------------------------------------





filing under seal, or otherwise engage in activities protected under
whistleblower statutes, you shall not be held liable under this Agreement or
under any federal or state trade secret law for such a disclosure or engaging of
such activity and shall also not be required to notify the Company of any such
disclosure or engaging of any such activity.


3.3.
The Participant shall not, for the Relevant Period, directly or indirectly for a
Competitor or otherwise:



3.3.1.
within the Relevant Area, solicit any Relevant Client or Relevant Prospect for
the purposes of any Business which competes or will compete or seeks to compete
with the Restricted Group;



3.3.2.
within the Relevant Area, accept, perform services for, or deal with any
Relevant Client or Relevant Prospect for the purposes of any Business which
competes or will compete or seeks to compete with the Restricted Group;



3.3.3.
solicit for employment or entice away from the Restricted Group any Key
Personnel; or



3.3.4.
employ or engage or endeavour to employ or engage any Key Personnel.



3.4.
To the extent the Participant is a party to an Employment Agreement or other
agreement with the Employer, the Company or any Subsidiary that contains
post-employment covenants and restrictions, those post-employment covenants and
restrictions shall be separate and apart and independent from the covenants and
restrictions set forth in Section 3.2 and Section 3.3 herein.



3.5.
The Participant shall not directly or indirectly, at any time during or after
the Participant’s employment with any Employer, take any action or make any
statement, written or oral, that disparages or criticizes the business or
management of the Employer, the Company or any Subsidiary or any of its or their
respective directors, officers, agents, employees, products or services. Nothing
contained herein limits or restricts any rights Participant may have to engage
in protected concerted activity under the National Labor Relations Act.



3.6.
The Participant recognizes and agrees that the payment of damages will not be an
adequate remedy for any breach by Participant of any of the covenants set forth
in Section 3 of this RCA.  Participant recognizes that irreparable injury will
result to Company and/or its Subsidiaries in the event of any such breach and
therefore Participant agrees that Company may, in addition to recovering
damages, proceed in equity to enjoin Participant from violating any such
covenant.



3.7.
The Participant acknowledges that the provisions of this Section 3 are fair,
reasonable and necessary to protect the goodwill and interests of the Restricted
Group.



Section 4 - Governing Law & Jurisdiction


4.1.
This RCA shall be governed by and construed in accordance with the laws of the
state of New York, without regard to its conflicts of law principles.



4.2.
Any suit, action or proceeding arising out of or relating to this RCA shall only
be brought in the State and Federal Courts located in the County of New York,
State of New York and the Parties hereto irrevocably and unconditionally submit
accordingly to the exclusive jurisdiction of such courts for the purpose of any
such suit, action or proceeding. The Participant hereby irrevocably and
unconditionally waives any objections he or she may now have or hereafter have
to the laying of the venue of any suit, action or proceeding arising out of or
relating to this RCA in the foregoing courts. The Participant further
acknowledges that for purposes of N.Y.C.P.L.R. 327(b) and N.Y. G.O.L. Section
5-1402, the value of the Plan is in excess of One Million Dollars ($1,000,000)
and the Participant hereby further irrevocably and unconditionally waives any
claim that any such suit, action or proceeding brought in the foregoing courts
has been brought in an inconvenient forum.



Section 5 - Consideration, Severability, Beneficiaries & Effect on other
agreements


5.1.
The Parties acknowledge that the provisions of this RCA are severable. If any
part or provision of this RCA shall be determined by any court or tribunal to be
invalid, then such partial invalidity shall not cause the remainder of this RCA
to be or become invalid. If any provision hereof is held unenforceable on the
basis that it exceeds what is reasonable for the protection of the goodwill and
interests of the Restricted Group, but would be valid if part of






--------------------------------------------------------------------------------





the wording were modified or deleted, as permitted by applicable law, then such
restriction or obligation shall apply with such deletions or modifications as
may be necessary to make it enforceable.


5.2.
The Participant acknowledges that he or she remains bound by any Employment
Agreement or any other agreement currently in effect by and between the
Participant, on the one hand, and the Employer, the Company or any Subsidiary,
on the other hand, including but not limited to any post-employment covenants
and restrictions, and this RCA shall be in addition to, and not in place of any
such agreements.



5.3.
Nothing contained in this RCA constitutes a promise or agreement to employ the
Participant for a guaranteed term or otherwise modify the terms and conditions
of the Participant’s employment with the Employer.



Section 6 - Miscellaneous


6.1.
This RCA, and the provisions hereof, may not be modified, amended, terminated,
or limited in any fashion except by written agreement signed by both parties
hereto, which specifically states that it is modifying, amending or terminating
this RCA.



6.2.
The rights and remedies of the Restricted Group under this RCA shall inure to
the benefit of any and all of its/their successors, assigns, parent companies,
sister companies, subsidiaries and other affiliated corporations, and the
successors and assigns of each of them.



6.3.
The waiver by either party of any breach of this RCA shall not operate or be
construed as a waiver of that party’s rights on any subsequent breach.



6.4.
The Participant acknowledges that the Award constitutes adequate consideration
to support the covenants and promises made by the Participant within this RCA
regardless of whether such Award is ultimately beneficial to Participant.



6.5.
The Participant acknowledges and agrees that the Participant shall be obliged to
draw the provisions of Section 3 of this RCA to the attention of any third party
who may, at any time before or after the termination of the Participant’s
employment with Employer, offer to employ or engage him or her and for or with
whom Participant intends to work within the Relevant Period.



6.6.
The various section headings contained in this RCA are for the purpose of
convenience only and are not intended to define or limit the contents of such
sections.



6.7.
This RCA may be executed in one or more counterparts, each of which shall
constitute an original and all of which taken together shall constitute one and
the same document. This RCA will be binding, notwithstanding that either party’s
signature is displayed only on a facsimile or electronic copy of the signature
page.



6.8.
Any provisions which by their nature survive termination of this RCA, including
the obligations set forth in Section 3 and Section 4, shall survive termination
of this RCA.



6.9.
This RCA has been executed on behalf of the Company electronically and the
Participant accepts the electronic signature of the Company.






























--------------------------------------------------------------------------------





By the Participant’s execution or electronic acceptance of this RCA in the
manner specified in the Participant’s online account with the Company’s
designated broker/stock plan administrator, the Participant and the Company have
agreed to the terms and conditions of this RCA in connection with the
Participant’s Award.
Signed for and on behalf of
Willis Towers Watson Public Limited Company by:


___________________________        
Name:
Title:
        
Participant:


Signature: ___________________________________________


Print Name: __________________________________________

















































--------------------------------------------------------------------------------





AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS FOR EMPLOYEES OUTSIDE
OF THE UNITED STATES


This Agreement of Restrictive Covenants and Other Obligations for Employees
Outside of the United States (the “Non-U.S. RCA”) is entered into by and between
Willis Towers Watson Public Limited Company (the “Company”) and the participant
(the “Participant”) to be effective as of the date the Participant signs or
electronically accepts this Non-U.S. RCA.


RECITALS


Whereas, Participant is employed by a Subsidiary of the Company;


Whereas, subject to approval by the Committee or the Company’s Share Award
Committee, the Participant has been designated to receive a grant of
performance-based restricted share units (“PRSUs” or “Awards”) under the
Company’s 2012 Equity Incentive Plan (the “Plan”);


Whereas, any Award granted to the Participant is subject to the terms and
conditions of the Plan, the award agreement evidencing the Participant’s Award
(including any country specific terms thereto) and this Non-U.S. RCA, and in
consideration of the Award, the Participant shall enter into and acknowledge his
or her agreement to the terms and conditions of the Plan, the award agreement
and this RCA; and


Whereas, the Participant acknowledges and agrees that he or she desires to
receive the Award and understands and agrees such Award is subject to the terms
and conditions set forth in the applicable Plan, the award agreement and this
Non-U.S. RCA and such other written agreements and documentation as the Company
or the Employer may require.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other valuable consideration, in particular the Awards, the
sufficiency of which is acknowledged in this recital and within Section 6.4
below, the parties hereby agree as follows:


Section 1 - Recitals


The Recitals set forth above are an integral part of this Non-U.S. RCA, and are
incorporated herein by reference.


Section 2 - Definitions


2.1.
“Award” shall have the meaning as set forth in the recitals.



2.2.
“Business” shall mean insurance brokerage, reinsurance brokerage, surety
brokerage, bond brokerage, insurance agency, underwriting agency, managing
general agency, risk management, claims administration, self-insurance, risk
management consulting or other business performed by the Restricted Group.



2.3.
“Committee” shall have the same meaning as set forth in the Plan or the
applicable award agreement.



2.4.
“Competitor” shall mean any business principally engaged in insurance brokerage,
reinsurance brokerage, surety brokerage, bond brokerage, insurance agency,
underwriting agency, managing general agency, risk management, claims
administration, self-insurance, risk management consulting or other business
which is either performed by the Restricted Group or is a business in which the
Restricted Group has taken steps toward engaging. It is further provided that
Competitor includes, but is not limited to, the following businesses and their
respective subsidiaries and/or other affiliates: Aon Corporation, Arthur J
Gallagher & Co and Marsh Incorporated.



2.5.
“Confidential Information” shall mean all trade secrets and non-public
information concerning the financial data, strategic business plans, and other
non-public, proprietary, and confidential information of the Company or any of
its Subsidiaries.



2.6.
“directly or indirectly” shall mean the Participant acting either alone or
jointly with or on behalf of or by means of any other person, firm or company
(whether as principal, partner, manager, employee, contractor, director,
consultant, investor or similar capacity).








--------------------------------------------------------------------------------





2.7.
“Employer” shall mean the Subsidiary that employs the Participant. If the
Company ever becomes an employer of the Participant, then the term Employer
shall refer to the Company.



2.8.
“Employment Agreement” shall mean the contractual terms and conditions which
govern the employment of the Participant by Employer.



2.9.
“Garden Leave” shall mean any period during any notice period where Employer
requires the Participant to remain available to respond to questions and
requests from the Employer, but not to enter into the office(s) of the
Restricted Group without the prior written consent of Employer.



2.10.
“Key Personnel” shall mean any person who is at the date the Participant ceases
to be an employee of Employer or was at any time during the period of twelve
months prior to that date employed by the Restricted Group and who was an
employee with whom the Participant had dealings other than in a minimal and
non-material way and who was employed by or engaged in the Business in an
executive or senior managerial capacity, or was an employee with insurance,
reinsurance or other technical expertise.



2.11.
“Plan” shall have the meaning set forth in the recitals.



2.12.
“Relevant Area” shall mean: such country or countries in which the Participant
has carried on Business on behalf of the Company or any of its Subsidiaries in
which the Participant has been involved or concerned or worked on other than in
a minimal and non-material way at any time during the period of 12 months prior
to the date on which the Participant ceases to be employed by Employer.



2.13.
“Relevant Client” shall mean any person, firm or company who or which at any
time during the period of twelve months prior to the date on which the
Participant ceases to be employed by Employer is or was a client or customer of
the Company or any of its Subsidiaries or was in the habit and/or practice of
dealing under contract with the Company or any of its Subsidiaries and with whom
or which the Participant had dealings related to the Business (other than in a
minimal and non-material way) or for whose relationship with the Company or any
of its Subsidiaries the Participant had responsibility at any time during the
said period.



2.14.
“Relevant Period” shall mean the period of twelve months following the date on
which the Participant ceases to be employed by Employer reduced by the length of
any period of Garden Leave (if applicable) observed by the Participant at the
instruction of Employer.



2.15.
“Relevant Prospect” shall mean any person, firm or company who or which at any
time during the period of twelve months prior to the date on which the
Participant ceases to be employed by Employer was an active prospective client
of the Company or any of its Subsidiaries with whom or with which the
Participant had dealings related to the Business (other than in a minimal and
non-material way).



2.16.
“Restricted Group” shall mean the Company and its Subsidiaries, as in existence
during the Participant’s employment with Employer and as of the date such
employment ceases.



2.17.
“Subsidiary” shall mean a direct and/or indirect subsidiary of the Company as
well as any associate company which is designated by the Company as being
eligible for participation in the Plan.



Section 3 - Non-Solicit and Other Obligations


3.1
The Participant acknowledges that by virtue of his or her senior management
position and as an employee of Employer, the Participant has acquired and will
acquire knowledge of Confidential Information of the Restricted Group and their
Business. The Participant further acknowledges that the Confidential Information
which the Restricted Group has provided and will provide to the Participant
would give the Participant a significant advantage if the Participant were to
directly or indirectly be engaged in any Business at a Competitor of the
Restricted Group.



3.2
Without the Company’s prior written consent, the Participant shall not directly
or indirectly, at any time during or after the Participant’s employment with any
Employer, disclose any Confidential Information and shall use the Participant’s
best efforts to prevent the taking or disclosure of any Confidential
Information, except as reasonably may be required to be disclosed by the
Participant in the ordinary performance of his or her duties for Employer or as
required by law. Notwithstanding, you understand that if you make a confidential
disclosure of a trade secret of






--------------------------------------------------------------------------------





the Company or other Confidential Information to a government official or an
attorney for the sole purpose of reporting a suspected violation of law, or in a
court filing under seal, or otherwise engage in activities protected under
whistleblower statutes, you shall not be held liable under this Agreement or
under any federal or state trade secret law for such a disclosure or engaging of
such activity and shall also not be required to notify the Company of any such
disclosure or engaging of any such activity.


3.3
The Participant shall provide a minimum of three months notice or such notice
contained in the Participant’s Employment Agreement, whichever is the longer, in
the event of his or her resignation from employment with Employer. The
Participant shall provide a written resignation letter to Employer prior to the
commencement of any such notice period. To the extent allowed by applicable law,
the Participant may be placed on Garden Leave for all or any portion of any
notice period. During the notice period, whether or not the Participant is on
Garden Leave, the Participant shall remain an employee of Employer and shall
continue to receive the Participant’s full salary and benefits. The Company or
Employer shall have the discretion to apply a shorter period than the
three-month period set forth in 3.3.



3.4
The Participant shall not, for the Relevant Period, directly or indirectly:



3.4.1.
within the Relevant Area, solicit any Relevant Client or Relevant Prospect for
the purposes of any Business which competes or will compete or seeks to compete
with the Restricted Group;



3.4.2.
within the Relevant Area, accept, perform services for, or deal with any
Relevant Client or Relevant Prospect for the purposes of any Business which
competes or will compete or seeks to compete with the Restricted Group;



3.4.3.
solicit for employment or entice away from the Restricted Group any Key
Personnel; or



3.4.4.
employ or engage or endeavour to employ or engage any Key Personnel.



3.5
To the extent the Participant is a party to an Employment Agreement or other
agreement with the Restricted Group that contains post-employment restrictions,
those post-employment restrictions shall run concurrently with the
post-employment restrictions contained in this Section 3.



3.6
The Participant acknowledges that the provisions of this Section 3 are fair,
reasonable and necessary to protect the goodwill and interests of the Restricted
Group.



Section 4 - Non-Disparagement


4.1
The Employer and Participant agree not to act in any manner detrimental to each
other or cause to be made any derogatory statements concerning each other
(including an obligation on the Employer and Participant not to make any
statement whether oral or in writing which may have the effect of damaging the
reputation of the other) including, in Participant’s case, concerning the
business, officers, employees, directors (including any non-executive directors
or former directors), consultants, agents, distributors, clients or customers
(whether former or current) or otherwise of the Restricted Group.



4.2
The Employer and Participant further agree that without the prior written
consent of the other party they shall not make, or cause to be made, any
statement or comment to the press (whether local, national or specialist) or any
other media concerning Participant’s employment with the Employer or, where
applicable, his or her termination of employment for any reason.



Section 5 - Governing Law & Jurisdiction


5.1
This Non-U.S. RCA shall be governed by and construed in accordance with the laws
of the jurisdiction in which Participant is employed by Employer, without regard
to its conflict of laws.



5.2
The courts of the jurisdiction in which the Participant is employed by Employer
shall have jurisdiction to hear any suit, action or proceeding and to settle any
disputes which may arise out of or in connection with this Non-U.S. RCA and for
such purposes the parties hereto irrevocably submit to the jurisdiction of such
courts.








--------------------------------------------------------------------------------





Section 6 - Consideration, Severability, Beneficiaries & Effect on other
agreements


6.1
The Participant acknowledges that the covenants and undertakings he or she has
made herein, including those made in Section 3, are being given for the benefit
of the Restricted Group, including Employer, and may be enforced by the Company
and/or by its Subsidiaries, including for avoidance of doubt, Employer, on
behalf of all or any of them and that such Subsidiaries are intended
beneficiaries of this Non-U.S. RCA.



6.2
The parties acknowledge that the provisions of this Non-U.S. RCA are severable.
If any part or provision of this Non-U.S. RCA shall be determined by any court
or tribunal to be invalid, then such partial invalidity shall not cause the
remainder of this Non-U.S. RCA to be or become invalid. If any provision hereof
is held unenforceable on the basis that it exceeds what is reasonable for the
protection of the goodwill and interests of the Restricted Group, but would be
valid if part of the wording were modified or deleted, as permitted by
applicable law, then such restriction or obligation shall apply with such
deletions or modifications as may be necessary to make it enforceable.



6.3
The Participant acknowledges that he or she remains bound by any Employment
Agreement or any other agreement entered into by the Participant with the
Restricted Group and this Non-U.S. RCA shall be in addition to, and not in place
of any such agreements. The Participant further acknowledges that in the event
of any breach by the Participant of any provision contained in such agreements
or this Non-U.S. RCA, the Company and/or any Subsidiary, including for avoidance
of doubt Employer, may, in their discretion, enforce any term and condition of
those agreements and/or this Non-U.S. RCA.



6.4
The Participant acknowledges that any Awards, separately and/or together,
constitute adequate consideration to support the covenants and promises made by
the Participant within this Non-U.S. RCA.



Section 7 - Miscellaneous


7.1
This Non-U.S. RCA may not be modified except by written agreement signed by both
parties hereto.



7.2
The rights of the Restricted Group under this Non-U.S. RCA shall inure to the
benefit of any and all of its/their successors, assigns, parent companies,
sister companies, subsidiaries and other affiliated corporations.



7.3
The waiver by either party of any breach of this Non-U.S. RCA shall not operate
or be construed as a waiver of that party’s rights on any subsequent breach.



7.4
The Participant acknowledges and agrees that the Participant shall be obliged to
draw the provisions of Section 3 to the attention of any third party who may, at
any time before or after the termination of the Participant’s employment with
Employer, offer to employ or engage him or her and for or with whom the
Participant intends to work within the Relevant Period.



7.5
The various section headings contained in this Non-U.S. RCA are for the purpose
of convenience only and are not intended to define or limit the contents of such
sections.



7.6
This Non-U.S. RCA may be executed in one or more counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one and the same document. This Non-U.S. RCA will be binding, notwithstanding
that either party’s signature is displayed only on a facsimile copy of the
signature page.



7.7
Any provisions which by their nature survive termination of this Non-U.S. RCA,
including the obligations set forth in Section 3 and Section 4 shall survive
termination of this Non-U.S. RCA.


















--------------------------------------------------------------------------------







By the Participant’s execution or electronic acceptance of this RCA in the
manner specified in the Participant’s online account with the Company’s
designated broker/stock plan administrator, the Participant and the Company have
agreed to the terms and conditions of this RCA in connection with the
Participant’s Award.
Signed for and on behalf of
Willis Towers Watson Public Limited Company by:


_______________________        
Name:
Title:
        
Participant:


Signature: ___________________________________________


Print Name: __________________________________________




    

















































































--------------------------------------------------------------------------------









SCHEDULE C
PERFORMANCE GOALS FOR 2018 LTIP PRSUs


“Adjusted Ending Share Value” is the product of (i) the Ending Share Price,
multiplied by (ii) the sum of one Ordinary Share, or the shares of the Peer
Group, as applicable, plus the number of whole and fractional Ordinary Shares,
or the shares of the Peer Group, as applicable, calculated based on deemed
reinvestment of dividends in Ordinary Shares, or the shares of the Peer Group,
as applicable, on the ex-dividend date.


“Beginning Share Price” shall mean the average closing price of the Ordinary
Shares or the shares of the Peer Group, as applicable, for the 30 trading days
ending on the first trading date of the Performance Period.


“Ending Share Price” shall mean the average of the closing price of the Ordinary
Shares or the shares of the Peer Group, as applicable, for the last 30 trading
days up to and including the last day of the Performance Period.


“Ordinary Share” means an ordinary share of the Company, nominal value
$0.000304635 per share.


“Peer Group” means the companies comprising the S&P 500 on the last day of the
Performance Period.


“Annualized Total Shareholder Return” shall mean the quotient of (i) the
Adjusted Ending Share Value minus the Beginning Share Price, divided by (ii) the
Beginning Share Price. Annualized Total Shareholder Return expressed as a
formula shall be as follows:


Annualized Total Shareholder Return = ((Adjusted Ending Share Value - Beginning
Share Price) / Beginning Share Price)) multiplied by (1/3)


The share prices and cash dividend payments reflected in the calculation of
Annualized Total Shareholder Return shall be adjusted to reflect stock splits
during the Performance Period.


The number of PRSUs that shall vest shall be equal to the product of (i) the
target number of PRSUs, multiplied by (ii) the PSU Payout (as a percentage of
Target # of Shares), with performance that is attained between the specified
Performance Levels calculated based on linear interpolation.
Annualized TSR Percentile Rank
Relative to Peer Group
Performance Level
PSU Payout (as a percentage of the Target # of Shares)
[ ] Percentile and Above
Maximum
[ ]%
[ ] Percentile
Target
[ ]%
[ ] Percentile
Threshold
[ ]%
Below [ ] Percentile
Below Threshold
[ ]%




























--------------------------------------------------------------------------------





SCHEDULE D
WILLIS TOWERS WATSON
Global Employee Personal Information Protection Notice


1. Introduction
Willis Towers Watson operates as a global business through Willis Towers Watson
PLC and its affiliated entities (together “the Willis Towers Watson Group”). The
Willis Towers Watson Group values the trust of its employees worldwide and is
committed to protecting their personal information.
The Willis Towers Watson Group operates in many different countries. Some of
these countries have laws related to the collection, use, transfer and
disclosure of the personal information of individuals, including our employees.
The purpose of this Global Employee Personal Information Protection Notice (the
“Notice”) is to give you information about what personal information the Willis
Towers Watson Group collects, uses, transfers and discloses, and why. In some
countries, the Notice may be supplemented by local employee privacy notices and
such local notices will be drawn to your attention.
The Willis Towers Watson entity responsible for collecting and processing your
personal data is the entity that employs you. You can check which entity employs
you by checking your contract of employment or by asking your usual HR contact.
In this Notice, the term "we" or "us" refers to that entity. The information
that we collect about you as an employee allows us to administer your benefits,
and helps to support routine Human Resources and operational processes,
contingency planning, and internal talent searches.
2. What Personal Information about You We collect, and how We collect Your
Personal Information
In the course of your employment, we may have collected or will collect
information about you and your working relationship with us, your spouse,
domestic/civil partner and/or dependents (“Dependents”). We refer to such
information as “Personal Information”. For more specific information regarding
what Personal Information about you we may collect, use, transfer and disclose,
and the purposes for which it may be collected, used, transferred and disclosed,
please see the Annex to this Notice. Local employee handbooks, office manuals,
works council agreements and notices provided in your local office or on the
Willis Towers Watson intranet site may provide additional details or
information.
We normally collect your Personal Information directly from you, for example
when you apply for a job with us, when you commence your role, and from time to
time throughout your employment when we ask you to provide information. We may
be required as a consequence of our relationship with you as your employer, or
by law, to collect certain Personal Information about you. Failure to provide
this information may prevent or delay the fulfilment of our obligations as an
employer. We will inform you at the time your information is collected whether
certain information is compulsory and the consequences of the failure to provide
such information.
We also collect certain Personal Information about you from other sources,
including:
(a) background check information from employment screening agencies or publicly
available registers, which may include information about criminal records (where
allowed by law), or references obtained during recruitment;
(b) publicly available professional profiles on websites or social media (e.g.
LinkedIn); and
(c) information about your performance or conduct from other employees, clients
or service providers you work with who may provide feedback about you or
participate in performance evaluations or reviews.
3. The Legal Bases and purposes for which We use, transfer and disclose Your
Personal Information     
We must have a legal basis to process your Personal Information. In most cases
the legal basis will be one of the following:
(a) to fulfill our contractual obligations to you in connection with your
employment contract with us;
(b) to comply with our legal obligations, for example obtaining proof of your
identity to enable us to meet our anti-money laundering obligations, or
obtaining proof of your right to work status to enable us to meet relevant
obligations;





--------------------------------------------------------------------------------





(c) to comply with our legal obligations to you, for example health and safety
obligations that we must comply with as your employer or to a third party (e.g.
the taxation authorities);
(d) to meet our legitimate interests, for example to manage our employees
effectively, to protect us against theft or other crime, to allow you access to
our technology and HR resources, and to conduct analytics that allows us to
manage our workforce efficiently and plan recruitment activities. When we
process personal information to meet our legitimate interests, we put in place
robust safeguards to ensure that your privacy is protected and to ensure that
our legitimate interests are not overridden by your interests or fundamental
rights and freedoms; or
(e) to protect your or another person's vital interests, for example by
providing your health information to a doctor in a medical emergency.
We may obtain your explicit consent to collect and use certain types of Personal
Information when we are required to do so by law (for example, when we process
some categories of sensitive personal information). If we ask for your consent
to process your personal information, you may withdraw your consent at any time
by contacting privacy@willistowerswatson.com.
The purposes for which we use your personal information are explained in more
detail in the Annex to this Notice.
4. Monitoring tools, profiling and automated decision-making
Some of the technology we use to protect company confidential information and
ensure compliance with company policies monitors employee IT usage and employee
communications and may automatically filter, record or block the sending of
communications, or flag certain communications for further review, subject to
meeting local legal requirements. For further information on this, please
contact privacy@willistowerswatson.com.
Subject to restrictions under local laws, we may also use technology (including
third party solutions) to process your Personal Information in a manner that
constitutes "profiling". This involves the use of software that is able to
evaluate your personal aspects and predict risks or outcomes. We do this to
assist in workforce management, for example we may use software to ensure our
workforce is managed and utilised efficiently, to predict risks in staff
retention, to detect problems in the workplace, and/or to ensure that employees
are being compensated fairly.
Although we may use this type of technology to assist our decision-making, we do
not make important decisions about employees (e.g. as to their compensation,
dismissal or promotion) without a member of management and/or the HR team
assessing all the circumstances.
5. Transfer of Personal Information
Due to the global nature of Willis Towers Watson Group operations, we may
disclose Personal Information to personnel and departments in other entities
which are part of the Willis Towers Watson Group to fulfil the purposes
described in this Notice. This may include transferring Personal Information to
other countries (including countries other than where you are based that have a
different data protection regime than is found in the country where you are
based). If you are located in the European Economic Area (the “EEA”) this may
include countries outside of the EEA. Some of these countries are recognized by
the European Commission as providing an adequate level of protection according
to EEA standards (the full list of these countries is available
athttps://ec.europa.eu/info/law/law-topic/data-protection/data-transfers-outside-eu/adequacy-protection-personal-data-non-eu-countries_en)
while others are not. With regard to transfers to other countries that do not
provide an adequate level of protection according to EEA standards, we have put
in place adequate measures, such as standard contractual clauses adopted by the
European Commission, to protect your information. You may obtain more
information about these measures and the Willis Towers Watson Group's Global
Privacy Program by contacting privacy@willistowerswatson.com.
Access to Personal Information within the Willis Towers Watson Group will be
limited to those who have a need to know the information for the purposes
described in the Annex to this Notice, and may include your managers and their
designees, personnel in HR, IT, Compliance, Legal, Finance and Accounting and
Internal Audit.
All personnel within the Willis Towers Watson Group will generally have access
to your business contact information such as name, position, telephone number,
postal address, email address and photograph.
From time to time, we and other entities within the Willis Towers Watson Group
may need to make Personal Information available to other unaffiliated third
parties. For a list of the categories of unaffiliated third parties, please see
the Annex to this Notice. Some of the unaffiliated third parties will be located
outside of your home jurisdiction, including in the United States





--------------------------------------------------------------------------------





and other jurisdictions that may not provide an adequate level of protection
according to EEA standards. Third party service providers and professional
advisors are required to protect the confidentiality and security of Personal
Information, and only use Personal Information for the provision of services to
Willis Towers Watson Group, and in compliance with applicable law.
6. Security
Willis Towers Watson Group will take appropriate measures to protect Personal
Information consistent with applicable privacy and data security laws and
regulations, including requiring service providers to use appropriate measures
to protect the confidentiality and security of Personal Information.
7. Data Retention
Wills Towers Watson Group will keep your personal information for as long as you
remain employed by us, and for a period of 10 years thereafter. We will only
retain your personal information after this time if we are required to do so to
comply with the law, or if there are outstanding claims or complaints that will
reasonably require your personal information to be retained.
If there is any information that we are unable, for technical reasons, to delete
entirely from our systems, we will put in place appropriate measures to prevent
any further processing or use of the data.
8. Access and correction requests, questions and complaints
You have certain rights regarding your Personal Information, subject to local
law. These include the right to:
•
access your Personal Information;

•
rectify the information we hold about you;

•
erase your Personal Information;

•
restrict our use of your Personal Information;

•
object to our use of your Personal Information;

•
receive your Personal Information in a usable electronic format and transmit it
to a third party (right to data portability);

•
withdraw your consent to any processing based on consent at any time; and

•
lodge a complaint with your local data protection authority if you believe that
we have not been able to assist with your complaint or concern.



If you have any questions about this Notice or if you would like to discuss or
exercise your rights, please contact Human Resources or email
privacy@willistowerswatson.com.
If you wish to file a complaint about the way your information is processed, we
encourage you to first contact your local Human Resources Representative, who
will take all reasonable efforts to solve the issue. You have the right at all
times to lodge a complaint with a data protection supervisory authority
responsible for your country or region.
9. Employee’s Obligations
Please keep Personal Information up to date and inform us of any significant
changes to Personal Information. You agree to inform your Dependents whose
Personal Information you provide to us about the content of this Notice and to
explain the use (including transfer and disclosure) of that Personal Information
by us as set out in this Notice.
10. Changes to the Policy
We may modify or update this Notice from time to time.
If we change this Notice, we will notify you of the changes. Where changes to
this Notice will have a fundamental impact on the nature of the processing or
otherwise have a substantial impact on you, we will give you sufficient advance
notice so that you have the opportunity to exercise your rights (e.g. to object
to the processing).
11. Contact
The Willis Towers Watson entity that employs you is the controller responsible
for processing your Personal Information in accordance with this Notice. Please
contact your local Human Resources representative for further information on
this entity





--------------------------------------------------------------------------------





and the appropriate means to contact them.
For questions or comments about this Notice, please contact Human Resources or
email privacy@willistowerswatson.com.


ANNEX
Types of Personal Information We may collect, use, transfer and disclose:
•
Personal Details: Name, employee identification number, work and home contact
details (email, phone numbers, physical address) language(s) spoken, gender,
date of birth, national identification number, social security number,
marital/civil partnership status, domestic partners, dependants, disability
status, emergency contact information and photograph.

•
Documentation Required under Immigration Laws: Citizenship, passport data,
details of residency or work permit.

•
Compensation and Payroll: Base salary, bonus, benefits, compensation type,
salary step within assigned grade, details on stock options, stock grants and
other awards, currency, pay frequency, effective date of current compensation,
salary reviews, banking details, working time records (including vacation and
other absence records, leave status, hours worked and department standard
hours), pay data and termination date.

•
Position: Description of current position, job title, management category, job
code, salary plan, pay grade or level, job function(s) and subfunction(s),
company name and code (legal employer entity), branch/unit/department, location,
employment status and type, full-time/part-time, terms of employment, employment
contract, work history, hire/re-hire and termination date(s) and reason, length
of service, retirement eligibility, promotions and disciplinary records, date of
transfers, and reporting manager(s) information.

•
Talent Acquisition and Talent Management Information: Details contained in
letters of application and resume/CV (previous employment background, education
history, professional qualifications, language and other relevant skills,
certification, certification expiration dates), information necessary to
complete a background check, details on performance management ratings,
development programs planned and attended, e-learning programs, performance and
development reviews, willingness to relocate, driver’s license information, and
information used to populate employee biographies.

•
Management Records: Details of any shares of common stock or directorships.

•
System and Application Access Data: Information required to access company
systems and applications such as System ID, LAN ID, email account, instant
messaging account, mainframe ID, previous employee ID, previous manager employee
ID, system passwords, employee status reason, branch state, country code,
previous company details, previous branch details, and previous department
details, and electronic content produced using Company systems.

•
Sensitive Information: We may also collect certain types of sensitive
information only when permitted by local law, such as health/medical
information, place of birth, trade union membership information, religion, and
race or ethnicity. We collect this information for specific purposes, such as
health/medical information in order to accommodate a disability or illness and
to provide benefits; religion or church affiliation in countries such as Germany
where required for statutory tax deductions; and diversity-related Personal
Information (such as gender, race or ethnicity) in order to comply with legal
obligations and internal policies relating to diversity and anti-discrimination.

•
Criminal records: Where permitted by law, we may collect information about
criminal convictions during employee background checks.



Please be assured that, as explained in the following section, we will only use
such sensitive information for the following purposes and as provided by law.
The Purposes for which We may collect, use, transfer and disclose Personal
Information:
•
Managing Workforce: Managing work activities and personnel generally, including
recruitment, appraisals, performance management, promotions and succession
planning, rehiring, administering salary, and payment administration and
reviews, wages and other awards such as stock options, stock grants and bonuses,
healthcare, pensions and savings plans, training, leave, managing sickness
leave, promotions, transfers, secondments, honoring other contractual benefits,
providing employment references, loans, performing workforce analysis and
planning, performing employee surveys, performing background checks, managing
disciplinary matters, grievances and terminations, reviewing employment
decisions, making business travel arrangements, managing business expenses and
reimbursements, planning and monitoring of training requirements and career
development activities and skills, and creating and maintaining one or more
internal employee directories.






--------------------------------------------------------------------------------





•
Communications and Emergencies: Facilitating communication with you, ensuring
business continuity, providing references, protecting the health and safety of
employees and others, safeguarding IT infrastructure, office equipment and other
property, facilitating communication with you, your nominated contacts in an
emergency.

•
Business Operations: Operating and managing the IT and communications systems,
ensuring the security of Company systems, networks and information, managing
product and service development, improving products and services, managing
company assets, allocating company assets and human resources, strategic
planning, project management, business continuity, compilation of audit trails
and other reporting tools, maintaining records relating to business activities,
budgeting, financial management and reporting, communications, managing mergers,
acquisitions, sales, re-organizations or disposals and integration with
purchaser.

•
Compliance: Complying with legal and other requirements, such as income tax and
national insurance deductions, record-keeping and reporting obligations,
conducting audits, compliance with government inspections and other requests
from government or other public authorities, responding to legal process such as
subpoenas, pursuing legal rights and remedies, for the purpose of observing our
legal obligations, which include preventing business transactions with
restricted parties and complying with relevant global trade control laws,
defending litigation and managing any internal complaints or claims, conducting
investigations and complying with internal policies and procedures.

•
Monitoring: Monitoring compliance with internal policies and Code of Business
Conduct, monitoring activity in public places by CCTV and monitoring of
telephone, email, Internet, instant messaging and other company resources as
detailed in our policies and permitted by local law, regulation and any
applicable works councils agreements.



The categories of unaffiliated third parties with whom Willis Towers Watson may
share Personal Information:
•
Professional Advisors: Accountants, auditors, lawyers, insurers, bankers, and
other outside professional advisors in all of the countries in which the Willis
Towers Watson Group operates.

•
Service Providers: Companies that provide products and services to the Willis
Towers Watson Group such as payroll, pension scheme, benefits providers; human
resources services, performance management, training, expense management, IT
systems suppliers and support; third parties assisting with equity compensation
programs, credit card companies, medical or health practitioners, trade bodies
and associations, and other service providers.

•
Public and Governmental Authorities: Entities that regulate or have jurisdiction
over companies in the Willis Towers Watson Group such as regulatory authorities,
law enforcement, public bodies, and judicial bodies (who may be located in other
countries around the world).

•
Corporate Transaction: A third party in connection with any proposed or actual
reorganization, merger, sale, joint venture, assignment, transfer or other
disposition of all or any portion of the Willis Towers Watson Group's business,
assets or stock (including in connection with any bankruptcy or similar
proceedings.



Last Updated: July 2018





